PER CURIAM:
Jeffrey W. Johnston appeals from the district court’s garnishment disposition order granting the Government’s writs of continuing garnishment and denying Johnston’s motion to quash writs, and from the subsequent denial of his motion to reconsider, alter, and amend the garnishment disposition order. We find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Johnston, No. CR-01-132 (D.S.C. May 3 & June 10, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED